DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SARAH WALTER,
                              Appellant,

                                    v.

                           EDWARD LOPEZ,
                              Appellee.

                              No. 4D18-3615

                              [June 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. FMCE-13-
006859.

  Paul E. Gifford of the Law Office of Paul E. Gifford, Chartered, Fort
Lauderdale, for appellant.

   Edward A. Lopez, Hollywood, pro se.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.